Order filed October 12, 2021




                                      In The

                       Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00422-CV
                                   ____________

                          TIFFANY DAVIS, Appellant

                                         V.

                WALMART AND CINDY TORRES, Appellees


                   On Appeal from the 152nd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-76772

                                    ORDER

      The notice of appeal in this case was filed July 27, 2021. The clerk responsible
for preparing the record notified this court that appellant had not made payment for
the clerk’s record. No evidence that appellant has established indigence has been
filed. See Tex. R. Civ. P. 145. On September 1, 2021, this court notified appellant
that the appeal was subject to dismissal unless she filed a response with proof of
payment for the clerk’s record. No response was filed. Therefore, the court issues
the following order.
      Appellant is ordered to demonstrate to this court that she has made
arrangements to pay for the clerk’s record on or before October 27, 2021. See Tex.
R. App. P. 35.3(c). If appellant fails to do so, the appeal will be dismissed. See Tex.
R. App. P. 37.3(b).



                                              PER CURIAM


Panel Consists of Justices Wise, Bourliot, and Zimmerer.




                                          2